Citation Nr: 1003837	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for acne 
with scars of the face, arms, back, and hands, prior to 
January 5, 2007.

2.  Entitlement to a rating in excess of 60 percent for acne 
with scars, face, arms, back, and hands from January 5, 2007.

3.  Entitlement to an initial rating in excess of 20 percent 
for hepatitis C.

4.  Entitlement to an initial rating in excess of 50 percent 
for dysthymic disorder.

5.  Entitlement to a rating in excess of 40 percent for 
residuals, post-low back contusion.

6.  Entitlement to a compensable rating for hypertension.

7.  Entitlement to a rating in excess of 10 percent for 
athlete's foot, hypertrophic changes of toenails.

8.  Entitlement to an effective date prior to June 17, 2004, 
for the evaluation of 20 percent for Hepatitis C.

9.  Entitlement to an effective date prior to August 31, 
2004, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the August 2007 supplemental 
statement of the case, the RO granted a 20 percent rating for 
hepatitis C from July 17, 2004, the date of the initial grant 
of service connection for that disability.  In light of that 
action, the Board has characterized the issues related to the 
hepatitis C claims as noted on the title page.

In August 2009, the Veteran presented personal testimony 
during a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

The Board notes that the Veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In July 2009, the Veteran waived RO consideration of his 
additional evidence.

The entitlement to a rating in excess of 10 percent for 
athlete's foot, hypertrophic changes of toenails addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Acne with scars of the face, arms, back, and hands has 
been manifested by raised and lowered small scars which have 
required the Veteran to be on near constant medication.

3.  Hepatitis C has been manifest by malaise, fatigue, and 
nausea.

4.  Dysthymic disorder is manifested by no more than an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

5.  The Veteran's low back is not ankylosed.

6.  Hypertension has been manifested by systolic pressure 
readings below 160 and diastolic readings predominantly below 
100.

7.  The Veteran's claim for entitlement to service connection 
for hepatitis C was received by VA on June 17, 2004; there is 
no evidence of any earlier formal or informal claim.

8.  The Veteran first met the schedular requirements for 
consideration for a TDIU on June 17, 2004; there is no 
evidence that entitlement to a TDIU was raised by the record 
between June 14, 2004, and August 31, 2004.


CONCLUSION OF LAW

1.  Before August 30, 2002, the criteria for a rating in 
excess of 30 percent for acne with scars, face, arms, back, 
and hands were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7806 
(before August 30, 2002).

2.  From August 30, 2002, the criteria for a rating of 60 
percent, but no higher, for acne with scars, face, arms, 
back, and hands have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7822 (2009).

3.  The criteria for a rating in excess of 20 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

4.  The criteria for a rating in excess of 50 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2009).

5.  The criteria for a rating in excess of 40 percent for 
residuals, post-low back contusion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

6.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2009).

7.  The criteria for an effective date earlier than June 17, 
2004, for an evaluation of 20 percent based on the original 
grant of service connection for hepatitis C have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).

8.  The criteria for an effective date earlier than August 
31, 2004, for a TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 4.16, 4.18 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2004, February 2004, April 2006, 
December 2006, September 2007, and October 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
During his August 2009 hearing, the Veteran stated that he 
was awarded his SSA benefits based on the information in his 
VA claims file.  The Veteran's accredited representative 
submitted a letter in August 2009 which indicates that all of 
the records that SSA used to grant the Veteran's SSA claim 
were in the VA claims folder already.  He requested a 
decision on his VA claim as soon as possible.  As the Veteran 
had his attorney have both indicated that all records used by 
SSA are in the record, there is not further development 
required.  The Board interprets the August 2009 letter as a 
waiver of RO and Board consideration of the Veteran's SSA 
records and will proceed with the adjudication of the 
Veteran's claims.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Acne with Scars-Higher Evaluation

The Veteran's skin disorder was previously evaluated under 
Diagnostic Code 7806 as analogous to eczema.  See 38 C.F.R. § 
4.27.


7800
Scars, disfiguring, head, face or neck:

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles
30

Moderate; disfiguring
10

Slight
0

NOTE:  When in addition to tissue loss and 
cicatrization there is a marked discoloration, 
color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 
percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and 
diseases of the skin, may be submitted for 
central office rating, with several unretouched 
photographs.

38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002).

7801
Scars, burns, third degree:

Area or areas exceeding 1 square foot (0.1 sq. 
m.)
40

Area or areas exceeding one-half square foot 
(0.05 sq. m.)
30

Area or areas exceeding 12 square inches (77.4 
sq. cm.)
20

Area or areas exceeding 6 square inches (38.7 sq. 
cm.)
10

NOTE (1):  Actual third degree residual 
involvement required to the extent shown under 
7801.


NOTE (2):  Ratings for widely separated areas, as 
on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to August 30, 
2002).

7802
Scars, burns, second degree:

Area or areas approximating 1 square foot (0.1 
sq. m.)
10

NOTE:  See NOTE (2) under Diagnostic Code 7801.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to August 30, 
2002).

7803
Scars, superficial, poorly nourished, with 
repeated ulceration 
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002).

7804
Scars, superficial, tender and painful on 
objective demonstration
10

NOTE:  The 10 percent rating will be assigned, 
when the requirements are met, even though the 
location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the 
limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

7805
Scars, other:


Rate on limitation of function of part affected.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective both 
before and after August 30, 2002).

7806
Eczema:

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

During the pendency of veteran's claim, the criteria for 
scars, disfigurement, and eczema, 38 C.F.R. § 4.118, 
Diagnostic Code 7806, was revised effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

7800
Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement
80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement
50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement
30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under Sec. 4.118, are:  
Scar 5 or more inches (13 or more cm.) in length.  
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or 
depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).


Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.


Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.

38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002).


7801
Scars, other than head, face or neck, that are deep 
or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq. cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10

NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part..


NOTE (2): A deep scar is one associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

Area or areas of 144 square inches (929 sq. cm.) 
or greater
10

NOTE Scars in widely separated areas, as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.


NOTE (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (effective to August 
30, 2002).

7803
Scars, superficial, unstable
10

NOTE (1):  An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar.


NOTE (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 30, 
2002).

7804
Scars, superficial, painful on examination
10

NOTE (1):  A superficial scar is one not 
associated with underlying soft tissue damage.


NOTE (2):  In this case, a 10 percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective August 30, 
2002).

7805
Scars, other:


Rate on limitation of function of part affected.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective both 
before and after August 30, 2002).

7806
Dermatitis or eczema:

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period
50

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period
30

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period
10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the 
past 12-month period
0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002).

7822
Papulosquamous disorders not listed elsewhere 
(including lichen planus, large or small plaque 
parapsoriasis, pityriasis, pityriasis lichenoides et 
varioliformis acuta (PLEVA), lymphomatoid papulosus, 
and pityriasis rubra pilaris (PRP)

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, and; 
constant or near-constant systemic medications or 
intensive light therapy required during the past 
12-month period
60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy or intensive light therapy required for a 
total duration of six weeks or more, but not 
constantly, during the past 12-month period
30

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
systemic therapy or intensive light therapy 
required for a total duration of less than six 
weeks during the past 12-month period
10

Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period
0

Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805) depending upon the predominant 
disability

38 C.F.R. § 4.118, Diagnostic Code 7822 (effective August 30, 
2002).

It is significant to note that VA regulations associated with 
the rating criteria for skin disorders, including disfiguring 
scars to the head, face, and neck, were again revised 
effective October 23, 2008.  See 73 Fed. Reg. 5,471 (Sep. 23, 
2008).

7800
Burn scar(s) of the head, face, or neck; scar(s) of 
the head, face, or neck due to other causes; or other 
disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement
80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement
50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement
30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under §4.118, are:  
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).


Note (2): Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.


Note (3): Take into consideration unretouched 
color photographs when evaluating under these 
criteria.


Note (4): Separately evaluate disabling effects 
other than disfigurement that are associated with 
individual scar(s) of the head, face, or neck, 
such as pain, instability, and residuals of 
associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply §4.25 to 
combine the evaluation(s) with the evaluation 
assigned under this diagnostic code.


Note (5):The characteristic(s) of disfigurement 
may be caused by one scar or by multiple scars; 
the characteristic(s) required to assign a 
particular evaluation need not be caused by a 
single scar in 
order to assign that evaluation.

38 C.F.R. § 4.118, Diagnostic Code 7800 (effective after 
October 23, 2008).

In this case, the Veteran told a VA examiner in 
September 2000 that he has had acne on his central face which 
left multiple pock marks.  He reported that new lesions 
appeared continuously over his face, upper back, chest, and 
upper arms.  The examiner observed multiple acne-like pock 
marks on the cheeks, nose, and between the eyebrows.  
Multiple large papules which left postinflammatory 
hyperpigmentation and hypertrophis scars were present on the 
face, chest, back, and behind the ears.  It was noted that 
the Veteran was taking doxycycline.

During an August 2001 Board hearing, the Veteran reported 
that he used creams and took pills for his acne.

A VA examiner stated in October 2001 that the Veteran had 
pitted scarring but no active lesions on his nose and malar 
cheeks.  On the back and chest were scattered hyperpigmented 
macules with no active lesions.  Two seven to eight 
millimeter (mm) papules were on the left postauricular area.  
The examiner prescribed hydrocortisone, Retin-A, and benzoyl 
peroxide.  The Veteran was also injected with Kenalog.  A VA 
dermatologist noted that the Veteran used doxycycline and 
hydrocortisone to his central face.  Scarring was present on 
the face and nose without active lesions.  Scattered two mm 
erythematous papules were observed.  In November 2002, a 
dermatologist found extensive icepick scars on the cheeks, 
surrounding the nose.  There was a three mm flesh-colored 
nodule with central punctum in the left postauricular area.  
At that time, each lesion was injected with Kenalog.  The 
Veteran was instructed to continue doxycycline, Retin-A, and 
benzoyl peroxide.

The Veteran received another Kenalog injection in 
February 2003.  A dermatologist found new lesions of the left 
forearm, chest, left posterior auricular region, and face in 
May 2003.  At that time, the Veteran declined additional 
Kenalog injections but agreed to continue doxycycline, benzyl 
peroxide, and Tazorac.  Another VA treatment record from 
May 2003 stated that the Veteran was status post Kenalog 
injections.

On VA examination in March 2004, the examiner found 
postinflammatory hyperpigmentation macules on the forehead 
and bilateral preauricular jaw.  No acute active cyst or deep 
inflamed nodules were present.  The examiner noted that the 
percent of face and body affected by post-inflammatory 
hyperpigmentation was 10 to 15 percent.  The total percentage 
of body involvement was three to five percent.

In May 2005, the Veteran submitted pictures of his acne.  He 
pointed out lesions on his face, neck, chest, and back.  He 
said that the lesions started as blisters with bleeding and 
then developed into severe dark scars.  He stated that he 
received a shot on the back of his neck in May 2005.  VA 
treatment records show that the Veteran received a Kenalog 
shot in May 2005.

The Veteran reported constant acne to a VA examiner in 
July 2005.  He said he had periodic flares which would last 
approximately one week.  The examiner noted that the Veteran 
did not use a steroid, immunosuppressive drug, light therapy, 
PUVA or electron beam therapy.  It was noted that the 
Veteran's rash did not affect his activities of daily living 
of bathing, dressing, or cleaning.  On the chest, there were 
10 hyperpigmented scars and papules.  It was noted that on 
average they measured two mm by two mm.  They were minimally 
raised one mm.  One was excoriated.  They were minimally 
tender to palpation.  On the back there were three 
hyperpigmented scars.  They were flat, nonelevated, and 
minimally tender to palpation.  They measured two mm by two 
mm to three mm by three mm.  The posterior neck showed two 
hyperpigmented flat scars which measured three mm by four mm 
and one mm by five mm.  They were not elevated.  There was 
also a raised, scarred lesion which measured one-and-a-half 
centimeter (cm) by three mm in width.  It was raised two mm.  
It was tender to palpation.  The face was significantly 
involved.  The entire face involvement was approximately 40 
to 50 percent of the face.  The left temple area showed a 
patch measuring five cm by two-and-a-half cm.  This area had 
scars which were minimally depressed and minimally tender.  
The right temple area had a patch of six cm by four cm in 
which there were 12 lesions.  These lesions were tender to 
palpation.  On the forehead there was a patch which measured 
seven cm by four cm in which there were numerous pitted scars 
that were depressed and minimally tender to palpation.  There 
was no subcutaneous tissue loss.  There was a 10 cm area 
across the nose which showed significant pitting and scarring 
throughout the entire region.  These lesions were minimally 
tender to palpation and depressed.  The examiner estimated 
that the Veteran's exposed areas had 20 percent of 
involvement.  The affected skin of the entire body was less 
than five percent.  The examiner concluded that known 
systemic corticosteroids or other immunosuppressive drugs had 
been prescribed.  Pictures were included.

A VA treatment record from December 2006 showed that the 
Veteran received an additional Kenalog shot.  An acne 
outbreak was documented in a February 2006 VA treatment note.  
A dermatology note from May 2006 indicated that light therapy 
would be considered in the future.  The Veteran again saw a 
VA dermatologist in August 2006 who continued the Veteran's 
current prescriptions.

In January 2007, a VA physician mentioned that the Veteran's 
condition was worsening and spread through his groin, neck, 
chest, and upper arms.  It was noted that light therapy 
should be considered in the future.  UVB therapy was added in 
February 2007.  Another VA note from March 2007 showed that 
the Veteran received UVB skin therapy three times a week.  In 
August 2007, it was noted that the Veteran had received UVB 
treatment for approximately three months with improvement.  
It was recommended that the Veteran continue UVB treatment 
for six months.

A VA examiner reported in January 2008 that the Veteran had 
multiple hyperpigmented five to 10 mm diameter papules.  The 
Veteran was receiving UVB treatment three times a week.  The 
skin condition affected one percent of total surface area and 
half-a-percent of exposed skin.  In April 2008 a VA examiner 
said that the Veteran received phototherapy three times a 
week, and 10 percent of his skin was affected.  Additional VA 
dermatology notes through July 2008 show that the Veteran has 
continued his UVB treatment.

Due to the multiple changes in the rating schedule during the 
course of the appeal and the multiplicity of Diagnostic Codes 
available for possible application, the Board will conduct 
its analysis of the Veteran's skin disorder by discussing 
each of the possible Diagnostic Codes for application in 
turn.

The Board initially notes that this disorder is presently 
evaluated as 30 percent disabling prior to January 5, 2007, 
and 60 percent afterwards.  Thus, throughout the entire 
period of appeal, Diagnostic Codes 7802, 7803, and 7804 are 
not for application, as the maximum schedular evaluation 
available under each of those diagnostic codes is lower than 
what the Veteran is currently receiving for the disability in 
question.

Prior to August 30, 2002, an evaluation in excess of 30 
percent is not available under Diagnostic Code 7800, as none 
of the objective evidence of record prior to August 30, 2002, 
describes the skin disorder as a complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  At that time, the 
Veteran's acne appears to have been significant, as a VA 
examiner reported in October 2001 that the Veteran had 
extensive scarring.  However, the scarring did not appear to 
be a complete deformity of one side of the face or marked 
bilateral disfigurement.  After August 30, 2002, an 
evaluation in excess of 30 percent is not appropriate under 
Diagnostic Code 7800, as the evidence does not indicate that 
the Veteran had gross distortion or asymmetry of two features 
or paired sets of features.  Additionally, it appears that of 
the characteristics of disfigurement listed in Diagnostic 
Code 7800, the Veteran had only one:  surface contour of scar 
elevated or depressed on palpation.

Prior to August 30, 2002, Diagnostic Code 7801 is not for 
application, as at that time Diagnostic Code 7801 applied to 
third-degree burns.  After August 30, 2002, an evaluation in 
excess of 30 percent is not warranted under Diagnostic Code 
7801, as there is no evidence that the Veteran's skin 
disorder occupies an area greater than 929 square cm.

Diagnostic Code 7805 is not for application at any time 
during the course of the appeal as the evidence of record 
does not show (and the Veteran does not claim) that his acne 
interferes with his range of motion.

Prior to August 30, 2002, an evaluation in excess of 30 
percent is not available under Diagnostic Code 7806, as the 
evidence of record does not show ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant manifestations at 
that time.  However, the criteria for higher ratings changed 
under Diagnostic Code 7806 on August 30, 2002.  As of August 
30, 2002, the highest schedular evaluation available under 
Diagnostic Code 7806 is 50 percent.  As will be discussed in 
the next paragraph, the Veteran is entitled to an evaluation 
in excess of 50 percent under a different Diagnostic Code 
from August 30, 2002, so further discussion of Diagnostic 
Code 7806 would be moot.

As of August 30, 2002, Diagnostic Code 7822 became effective.  
Under Diagnostic Code 7822, a 60 percent evaluation is 
warranted when a Veteran is on constant or near-constant 
medications for his skin disorder.  The record clearly shows 
that the Veteran has constantly been on medications for his 
acne throughout the period of appeal.  He has been prescribed 
hydrocortisones, topical creams, doxycycline, and other 
medications.  He has also received Kenalog injections.  Thus, 
a 60 percent evaluation is warranted under Diagnostic Code 
7822 from August 30, 2002, as that is the date that 
Diagnostic Code 7822 became effective.  The Board notes that 
60 percent is the maximum schedular evaluation available 
under Diagnostic Code 7822.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment that is contemplated 
by the rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate. Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Hepatitis C-Higher Evaluation

7354
Hepatitis C (or non-A, non-B hepatitis)

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least six weeks during the 
past 12-month period, but not occurring 
constantly
60

Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of 
at least four weeks, but less than six weeks, 
during the past 12-month period
40

Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period
20

Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having 
a total duration of at least one week, but less 
than two weeks, during the past 12-month period
10

Nonsymptomatic
0

Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under DC 
7354 and under a diagnostic code for sequelae. 
(See §4.14.)


Note (2): For purposes of evaluating conditions 
under diagnostic code 7354, "incapacitating 
episode" means a period of acute signs and 
symptoms severe enough to require bed rest and 
treatment by a physician.

38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

Here, a VA treatment record from June 2004 indicated that the 
Veteran had a diagnosis of Hepatitis C.  It was noted that he 
had a good appetite and stable weight.  A VA nurse wrote in 
June 2004 that the Veteran was very anxious about his recent 
diagnosis of Hepatitis C.  A September 2004 follow-up note 
indicated that the Veteran had a liver biopsy.  The note 
stated that the Veteran felt well, had a good appetite and 
weight was down some.  No abdominal pain was noted.  The 
author of the note stated that the hepatitis C was of mild 
activity with mild portal fibrosis.

On VA examination in October 2004, the examiner stated that 
the diagnosis of hepatitis C was given approximately one year 
previously after the Veteran developed abnormalities in his 
liver function tests.  Interferon treatment was not started.  
It was noted that while the Veteran had general malaise, he 
had an excellent appetite and had gained seven pounds since 
his last visit to the clinic.  Nausea but no vomiting, 
hematemesis, nor melena was observed.  It was further noted 
that the symptoms of general malaise and nausea were 
extremely vague, and there were no other clinical 
manifestations at that time.

In a May 2006 letter, a VA nurse indicated that the Veteran 
had malaise, daily fatigue, and poor concentration.  The 
nurse stated that the Veteran was going to start therapy with 
Pegasys injections and Ribavirin capsules.  A follow-up 
record from July 2006 showed that the Veteran felt "wiped 
out" at the end of each week.  It was noted that his 
appetite and sleep were okay.  A treatment note from 
August 2006 revealed that the Veteran felt nauseated in the 
morning.  His weight was stable.  A VA examiner noted in 
September 2006 that the Veteran had to discontinue his 
Pegasys and Ribavirin therapy as the side effects made it 
difficult for the Veteran to continue.  It was noted that the 
Veteran experienced headaches, myalgia, fever, fatigue, 
nausea, diarrhea, anemia, and anxiety.  The examiner noted 
that the Veteran's appetite was fair and his weight was 
stable.

A VA follow-up record from February 2007 showed that the 
Veteran was fatigued.  Although his appetite waxed and waned, 
his weight was stable.  He had intermittent constipation but 
no diarrhea.  In March 2008, a VA examiner noted that the 
Veteran's appetite was fair, and his weight was stable.  No 
constipation or diarrhea was observed.  On VA examination in 
April 2008, the examiner wrote that the Veteran was 
asymptomatic.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 20 percent is not warranted for 
hepatitis C at any time during the course of the appeal.  The 
VA treatment notes, as reviewed above, generally indicate 
that the Veteran's weight has been stable.  Additionally, 
none of the VA treatment records indicate that the Veteran 
has had any incapacitating episodes that have required bed 
rest as prescribed by a physician for hepatitis C.  As the 
Veteran's weight has been stable and he has not had any 
incapacitating episodes as defined by the rating schedule, 
the criteria for a rating in excess of 20 percent for 
hepatitis C have not been met at any time throughout the 
period of appeal.

The Veteran's symptoms cause impairment that is contemplated 
by the rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate. Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Dysthymic Disorder-Increased Evaluation

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60

51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50

41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9205 (2009).

On VA examination in January 2007, the Veteran told a VA 
examiner that he was self-conscious about his skin condition.  
He said that after he injured his back, he had an onset of 
anxiety and depression that had been exacerbated over the 
years.  He experienced anger, depression, frustration, and 
anxiety on a daily basis.  He reported continued significant 
interpersonal difficulties.  The examiner said that the 
Veteran was appropriately groomed.  His speech and motor 
functioning were within normal limits.  It was noted that the 
Veteran evidenced good eye contact and had average 
intellectual functioning.  The mental processing skills 
appeared to be intact.  The examiner observed that the 
Veteran had some difficulty with recall of details during the 
examination.  Affect was noted to be depressed and irritable.  
He acknowledged experiencing a nonspecific suicidal ideation 
prior to 2005; he denied any suicidal ideation since then.  
The Veteran's communication was deemed coherent and goal 
directed.  No hallucinations, delusions, obsessions, or 
compulsions were preset.  No full panic attacks were 
described, but the Veteran experienced a tightness in his 
chest on occasion.  The examiner found that the Veteran had 
decreased trust towards other people.  He suffered from 
initial insomnia.  While some hypervigilance was present, the 
Veteran did not relate any symptoms of an exaggerated startle 
response.  The examiner stated that the Veteran's depression 
was best described as dysthymic disorder of a moderate and 
chronic nature.  A global assessment of functioning (GAF) 
score of 55 was assigned.

On VA examination in May 2008, the Veteran denied any 
hospitalization for psychiatric reasons and stated that he 
was not currently receiving any psychotherapy or psychotropic 
medication.  It was noted that the Veteran had no friends and 
a poor relationship with most of his children.  The Veteran 
reported ongoing problems with concentration, irritability, 
and social isolation.  On objective examination, the examiner 
found that the Veteran was well groomed with appropriate eye 
contact.  His speech was fluent.  It was observed that the 
Veteran's thought processes were coherent and goal directed 
with no evidence of obvious hallucinations, delusions, 
obsessions, or compulsions.  His affect was irritated but 
appropriate.  Attention, concentration, and memory appeared 
to be mildly impaired.  The examiner felt that the Veteran 
demonstrated poor insight and impaired judgment.  Suicidal 
and homicidal ideation was denied.  The Veteran reported a 
significantly diminished interest in significant activities, 
a sense of estrangement from others, a restricted range of 
affect, and a sense of a foreshortened future.  The Veteran 
also reported insomnia.  The examiner opined that the 
Veteran's symptomatology was severe and assigned a GAF score 
of 40.  The examiner stated that the Veteran had total 
occupational and social impairment due to his mental disorder 
signs and symptoms.

Based upon the evidence of record, the Board finds that 
throughout the appeal, the symptoms of the Veteran's service-
connected dysthymic disorder more nearly approximate those 
listed among the criteria for a 50 percent rating and the 
disability is manifested by no more than an occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, impairment of 
short-term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Overall, the Board finds the veteran's 
disability picture due to his service-connected dysthymic 
disorder demonstrates a serious impairment that is adequately 
rated as 50 percent disabling.

Although the May 2008 VA examiner described the Veteran's 
dysthymic disorder as a total occupational and social 
impairment, he added that he would defer to a physician to 
render such an opinion.  Additionally, the May 2008 VA 
examiner did not provide  probative evidence of symptoms such 
as obsessional rituals, illogical speech, near-continuous 
depression affecting the ability to function, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, the Board finds that a rating in excess of 
50 percent is not warranted.

A GAF score of 55 was listed in VA examination report from 
January 2007.  According to DSM-IV, GAF scores ranging 
between 51 and 60 are indicative of moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  The Board finds that that this GAF score is 
consistent with the reported symptomatology-to include some 
disturbances of motivation and mood, as well as difficulty in 
establishing and maintaining effective work and social 
relationships-and, thus, is also consistent with no greater 
impairment than that contemplated by the initial 50 percent 
rating assigned.

The Board notes that a GAF score of 40, reflected in the VA 
examination report from May 2008, suggests more significant 
impairment than is contemplated by the 50 percent rating.  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the competent medical evidence of 
record reflects that the veteran has exhibited only one of 
the symptoms (no friends) identified in the DSM-IV as 
indicative of such a score on a continuous basis.

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a). Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the Veteran's 
dysthymic disorder symptomatology has resulted in a 
disability picture that more nearly approximates the level of 
occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  As the 
criteria for the next higher, 70 percent, rating for 
dysthymic disorder have not been met, it logically follows 
that criteria for an even higher rating (100 percent) 
likewise have not been met.

The Veteran's symptoms cause impairment that is contemplated 
by the rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate. Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Residuals, Post-Low Back Contusion-Increased Rating

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2009).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

Here, the Veteran told a VA examiner in January 2008 that he 
had constant severe pain, particularly on sitting, prolonged 
standing, prolonged ambulation, or lifting and moving heavy 
weights.  He experienced flare-ups every day that would last 
for several hours.  He rated his pain as a 10 out of 10 on a 
1 (low) to 10 (high) pain scale during flare-ups.  It was 
noted that he could barely walk one to two blocks before he 
had to stop because of low back pain.  Neurologically, his 
ankle jerks were weak bilaterally, but his knee jerks were 
okay.  No other neurological deficits were noted.  Forward 
flexion was from 0 to 40 degrees with pain starting at 20 
degrees.  Left and right lateral flexion was from 0 to 20 
degrees with pain starting at 10 degrees.  Left and right 
lateral rotation was from 0 to 20 degrees with pain starting 
at 10 degrees.  Repetitive exercises reduced forward flexion 
from 0 to 30 degrees due to pain and lack of endurance.

On VA examination in April 2008, the Veteran complained that 
he was unable to sit for prolonged periods of time.  He 
reported flare-ups that could last for several hours on a 
daily basis.  He had pain that radiated to the legs.  He was 
able to complete his activities of daily living with out 
assistance, and he used no assistive devices for walking.  
The examiner noted that the Veteran had a slightly limping 
gait.  Forward flexion was to 20 degrees with pain at 10 
degrees.  Extension was to 20 degrees with pain at 10 
degrees.  Left and right lateral rotation and left and right 
lateral flexion was to 10 degrees with pain at 0 degrees.  An 
X-ray revealed mild degenerative changes along the anterior 
endplates of L3 and L4 with no evidence of fracture.

During a VA rehabilitation session in May 2008, the Veteran 
rated his pain as a 10 on a 1 (low) to 10 (high) pain scale.  
He said the pain radiated to his lower extremities and was 
aggravated by walking and prolonged sitting.  He said he 
could walk less than half a block.  He reported having 
difficulty getting out of bed.  It was noted that the Veteran 
was able to ambulate independently without assistive devices, 
but he had difficulty walking on his heels and toes because 
of his pain.  The examiner reported a limitation of flexion 
with the hands to the knee level.  Extension and lateral 
bending were five degrees with pain.  There was diffuse 
tenderness over the lumbosacral areas.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 40 percent is not warranted for the 
Veterans back disorder at any time during the course of the 
appeal.  The Board notes that under the General Rating 
Formula for Diseases and Injuries of the Spine, an evaluation 
in excess of 40 percent is only warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine.  None of the 
evidence of record indicates that any part of the Veteran's 
spine is ankylosed.  As it does not appear that any part of 
the Veteran's spine is ankylosed, an evaluation of 40 percent 
is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.

The Board has also considered whether a rating in excess of 
40 percent for the Veteran's spine disorder is warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  The Board observes that 
the Veteran's back disorder has clearly caused him a great 
deal of pain.  However, none of the evidence of record shows 
that the Veteran has been prescribed any bed rest by a 
physician.  Without evidence that the Veteran has been 
prescribed bed rest by a physician for at least 6 weeks 
during the past 12 months, a rating in excess of 40 percent 
is not warranted under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

The Board further notes that the Veteran's symptoms cause 
impairment that is contemplated by the rating criteria.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate. 
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.


Hypertension-Increased Rating


7101
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 
or more who requires continuous medication for 
control
10

NOTE 1: Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. For purposes of this section, the term 
hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. 
or greater with a diastolic blood pressure of 
less than 90mm.


NOTE 2: Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of 
the condition causing it rather than by a 
separate evaluation.


NOTE 3: Evaluate hypertension separately from 
hypertensive heart disease and other types of 
heart disease.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Here, a VA treatment note from March 2006 indicated that the 
Veteran's blood pressure reading was 139/89.  The reading 
taken in May 2006 was 134/93.  While being seen at a 
hepatitis C follow-up appointment in August 2006, the 
Veteran's blood pressure was 124/83.  A VA nursing note from 
December 2006 revealed blood pressure readings of 142/98 and 
139/84.  In February 2007, the Veteran's blood pressure was 
139/89.  

On VA examination in January 2008, it was noted that the 
Veteran told the examiner that his hypertension was in very 
good control.  The examiner observed that all medications for 
hypertension had been discontinued by his primary care 
physician, and the Veteran was basically asymptomatic except 
for getting occasional bitemporal headaches.  The examiner 
recorded blood pressure readings of 146/104, 139/102, and 
131/90.

A VA treatment note from March 2008 gave a blood pressure 
reading of 159/105.  A VA examiner reported in April 2008 
that the Veteran was treated for hypertension with 
hydrochlorothiazide with moderate control.  It was noted that 
the Veteran denied symptoms at that time.  The blood pressure 
reading was 134/84.

Based on the evidence of record, the Board finds that a 
compensable evaluation for hypertension is not warranted at 
any time throughout the period of appeal.  The Board notes 
that during the course of the appeal, the Veteran's systolic 
pressure has never been above 160.  While the Veterans 
diastolic pressure was shown to be above 100 in treatment 
records dated in January and March 2008, the rest of the 
blood pressure readings taken throughout the course of the 
appeal show that the Veteran's diastolic pressure has 
remained below 100.  The Board finds that increased blood 
pressure readings taken on two dates, when considered in the 
context of all of the blood pressure readings of record, do 
not comprise the predominant trend required to warrant a 
compensable evaluation for hypertension.  As the Veteran's 
systolic pressure has remained below 160 and his diastolic 
pressure readings have been primarily below 100, the Board 
finds that a compensable evaluation for hypertension is not 
warranted.  

The Board further notes that the Veteran's symptoms cause 
impairment that is contemplated by the rating criteria.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate. 
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.

General Law and Regulations-Earlier Effective Dates

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2009).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Hepatitis C-Earlier Effective Date

The Veteran has asserted entitlement to an effective date 
prior to June 17, 2004, for the effective date of his 20 
percent evaluation for hepatitis C.

According to the evidence of record, the Veteran first 
indicated his desire to obtain service connection for 
hepatitis C by submitting a letter from J.N., R.N., which 
stated that the Veteran was infected with HCV during his 
military service.  This letter is date stamped as received by 
VARO Buffalo on June 17, 2004.  The record does not 
demonstrate, nor has the veteran alleged that he made an 
earlier application.

Based upon the evidence of record, the Board finds that the 
Veteran initially submitted his service connection claim for 
hepatitis C to VA in June 2004.  There is no evidence 
demonstrating that a claim was received by the RO prior to 
June 17, 2004 for service connection for hepatitis C.  VA law 
provides that the effective date for an award of disability 
compensation based on an original claim for direct service 
connection shall be the date of receipt of the claim unless 
the claim is received within one year after separation from 
service.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).  As the veteran filed his claim 13 
years after leaving active duty, an effective date earlier 
than the date he submitted his original claim for hepatitis C 
is not warranted.

VA law and regulations require a claim to be filed in order 
for benefits to be paid to any individual.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  No VA provision allows for an 
earlier effective date for an award of disability 
compensation based on lack of notification.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) (2007); see 
also Andrews v. Principi, 16 Vet. App. 309, 317 (2002), 
quoting Rodriguez v. West, 189 F.3d 1351 (Fed.Cir.1999) 
(nothing in 38 U.S.C.A. §§ 5102 or 7722 indicates, or even 
suggests, that the Secretary's failure to provide assistance 
to a claimant justifies ignoring the unequivocal command in 
38 U.S.C. § 5110(a) that the effective date of benefits 
cannot be earlier than the filing of an application 
therefore.)

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than June 
17, 2004, for a disability rating based on the original award 
of service connection for hepatitis C.  The Board finds that 
the preponderance of the evidence is against the Veteran's 
earlier effective date claim.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  See Schoolman v. West, 12 Vet. App. 
307, 311 (1999).

TDIU-Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation (which includes a claim for 
individual unemployability), unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 2000); see 38 C.F.R. 
§ 3.400(o)(2), 3.155(a)(2000); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).

In this case, the Veteran has been granted a TDIU with an 
effective date of August 31, 2004.  He has asserted 
entitlement to a TDIU from July 1999.

The Veteran was first granted service connection for acne 
with a 10 percent evaluation effective September 14, 1991.  
That evaluation was increased to 30 percent effective 
September 9, 1996, and was increased again to 60 percent 
effective January 5, 2007.  The Veteran has received a 40 
percent evaluation for lumbosacral strain since September 14, 
1991.  Hypertension and Athlete's feet have both been 
service-connected with non-compensable evaluations since 
September 14, 1991.  On June 17, 2004, the Veteran was 
granted service connection for hepatitis C with an evaluation 
of 20 percent.  The Veteran was also granted service 
connection for dysthymic disorder with a 50 percent 
evaluation effective May 15, 2006.  As indicated above, the 
Board has granted a 60 percent rating for the service-
connected acne effective as of August 30, 2002.

After examining the history of the effective dates of each of 
the Veteran's service-connected disabilities and based on the 
Board action noted above, the record shows that the Veteran 
first met the minimum requirements of 38 C.F.R. § 4.16(a) as 
of August 30, 2002.  Prior to August 30, 2002, the Veteran 
did not have a single service-connected disability rated at 
60 percent or more, or a combination of disabilities that 
brought the combined rating to 70 percent or more.  Thus, the 
earliest date that the Veteran met the schedular requirements 
to be considered for a TDIU was August 30, 2002 and an 
effective date prior to August 30, 2002, cannot be 
considered.  See 38 C.F.R. § 4.16(a), Ross v. Peake, 21 Vet. 
App. 528 (2008).  As the Veteran's claim for TDUI was 
received in March 2007, the provisions of 38 C.F.R. §§ 
3.400(o)(1) and (2) could provide at best an effective date 
for TDIU one year prior to the claim, in March 2006, and as 
such are not applicable in this case.  

The Board has considered whether a TDIU claim was raised by 
the record between the period of August 30, 2002 (when the 
Veteran first met the jurisdictional trigger of having a 
single service-connected disability rating at 60 percent or 
more) and August 31, 2004 (his current effective date of 
TDIU).  The VA treatment records for this period are silent 
regarding the Veteran's employability.  On the Veteran's VA 
form 21-8940, he stated that he worked for Lock City 
Sprinkler for 40-plus hours per week from May 2003 through 
November 2004.  He said that the date his disability affected 
his full-time employment was September 11, 2004.  He wrote 
that the date he last worked full-time was August 2004, and 
the date he became too disabled to work was August 2004.  
According to the Veteran's self-reported work record on his 
VA form 21-8940, it appears that his unemployability first 
became an issue in August 2004, as that is when his work 
history ended.  The Board notes that a veteran may be 
considered as unemployable upon termination of employment 
which was provided on account of disability when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  See 38 C.F.R. § 4.18.  The Board 
particularly notes that the Veteran first filed his VA form 
21-8940 in March 2007.  Thus, as the Veteran maintained a 
record of employment through August 2004, entitlement to a 
TDIU was not raised by the record between June 17, 2004, and 
August 31, 2004, an effective date prior to August 31, 2004, 
for the grant of a TDIU is not warranted.

Finally, we have considered Rice v. Shinseki, No. 06-1445 
(May 6, 2009).  Here, the AOJ considered TDIU as part of the 
issue of service connection for PTSD.  This decision is in 
accord with Rice.  Nothing, in the Rice decision suggests 
that TDIU should predate the threshold of 38 C.F.R. § 4.16.

ORDER

Entitlement to a rating in excess of 30 percent for acne with 
scars, face, arms, back, and hands prior to August 30, 2002, 
is denied.

Entitlement to a 60 percent rating, but no higher, for acne 
with scars, face, arms, back, and hands from August 30, 2002, 
is granted, subject to the regulations governing the payment 
of monetary awards.

Entitlement to an initial rating in excess of 20 percent for 
hepatitis C is denied.

Entitlement to an initial rating in excess of 50 percent for 
dysthymic disorder is denied.

Entitlement to a rating in excess of 40 percent for 
residuals, post-low back contusion is denied.

Entitlement to a compensable rating for hypertension is 
denied.

Entitlement to an effective date prior to June 17, 2004, for 
the evaluation of 20 percent for Hepatitis C is denied.

Entitlement to an effective date prior to August 31, 2004, 
for the allowance of total disability based on individual 
unemployability is denied.


REMAND

With regard to the increased rating for the foot disability, 
in the Veteran's August 2009 hearing before the undersigned 
Acting Veterans Law Judge, the Veteran said that he was 
scheduled for foot surgery on September 11, 2009.  He said 
that he was going to have two toenails cut out of his big 
toes at VAMC Buffalo because of his Athlete's foot disorder.  
The records of this surgery are likely relevant to the 
Veteran's claim for an increased evaluation for his athlete's 
foot, hypertrophic changes of toenails.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of foot surgery for VAMC Buffalo, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated the Veteran in 
connection with his foot disorder.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  In particular, 
the AMC/RO should obtain the records of 
the Veteran's September 2009 foot surgery 
from VAMC Buffalo.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, 
to include an additional VA examination 
if deemed warranted, the issue remaining 
on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


